Carro, J. (dissenting).
Two officers received a radio call that another officer needed help with a “man with a gun”. They drove to his assistance but before they got to their destination they came up behind a late-model white Pontiac (in “good condition”) which was properly stopped for a red light. Not being able to “squeeze around” it, the officer driving beeped the horn, and the back-seat passenger turned around. Officer Raiszetnyk testified that he recognized this man as someone he had arrested the previous summer, for auto theft. Indeed, the man began acting nervously, spoke with the two men in front, and then got out of the car, walking away, past the patrol car. The officers made no move to stop this individual, identified as Alex Ortiz, but instead ordered the driver of the Pontiac to pull over.
Giving full credit to the officer’s testimony (at the suppression hearing) that the remaining occupants of the Pontiac could be seen to be male Hispanics wearing leather jackets, there is still no reasonable predicate for this stop. No traffic violation had been committed, the men (as opposed to Ortiz) did not appear nervous, and they were not at the location ascribed to the “man with a gun”. The car was not even reported stolen until an hour later.
Had the officers chosen to stop Ortiz as he walked away, based on the knowledge of his prior arrest, his present nervous behavior and, perhaps, a suspicious bulge, one might be justified in finding such a scenario to provide the requisite “reasonable suspicion” (People v Sobotker, 43 NY2d 559). From there, the further detention and inquiry of defendants Diaz and Gomez could possibly be justified.
Of course, that is not what happened, and the police were not able to demonstrate a foundation for their hunch. (Cf. People v Santiago, 64 AD2d 355.) While there may, indeed, have been many recent incidents in that area involving male Hispanics wearing jeans and leather jackets, the number of citizens wearing such garb is too enormous for such an outfit to signal suspicion. Likewise, a car on the streets of New York City at 5:00 a.m. is no rare occurrence, and the officers, as noted, had no reason to be curious about this car. Even Ortiz, in what he actually did do, was not truly furtive. Simply put, the circumstances do not support *87a conclusion that the stop of defendants was a reasonable exercise of the officers’ statutory or common-law right of inquiry. (CPL 140.50, subd 1; People v Allende, 39 NY2d 474; People v Martinez, 37 NY2d 662; People v Cantor, 36 NY2d 106; cf. United States v Brignoni-Ponce, 422 US 873.)
Thus, there being no attenuation of the taint of the initial stop, the subsequent arrest was illegal and the car, other property and identification were all properly suppressed by the court below. (People v Cantor, supra; People v Ingle, 36 NY2d 413.) For these reasons the order appealed from should be affirmed.
Sandler, J. P., and Ross, J., concur with Milonas, J.; Carro and Fein, JJ., dissent in an opinion by Carro, J.
Order, Supreme Court, New York County, entered on July 13, 1982, reversed, on the law, and the motion to suppress denied.